Citation Nr: 1505780	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The Veteran appeared at a Travel Board hearing at the RO in November 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In January 2014, the Board remanded this matter for further development, to include a VA examination.  The Veteran was scheduled for the requested examination and failed to report without good cause.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not sustain chronic hypertension symptoms, vascular injury, or disease during active service. 

2.  Hypertensive symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested no earlier than 1997, some 27 years after service separation. 

3.  The Veteran has a current diagnosis of hypertension. 

4.  Hypertension has not been shown to be etiologically related to the Veteran's service or to the service-connected coronary artery disease.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred in such service, nor is it proximately due to or the result of the Veteran's service-connected coronary artery disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO, in a May 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The May 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private medical records, the results of a May 2010 VA examination, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

The Veteran was afforded a VA examination in May 2010, at which time a diagnosis of essential hypertension was rendered.  Following the November 2011 hearing, the Board, in a Janaury 2014 remand, requested that the Veteran be scheduled for a VA examination to determine the etiology of any current hypertension and its relationship to his service-connected coronary artery disease.  The Veteran was scheduled for the requested examination in September 2014.  He did not report for the examination and has not provided good cause as to why he failed to report.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board will adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2014).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his November 2011 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



Service Connection

The Veteran maintains that service connection for hypertension is warranted as the claimed disorder was manifested secondary to his service-connected coronary artery disease.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2014).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

After a review of all the evidence, the Board finds that the weight of the evidence, lay and medical, demonstrates that the Veteran did not sustain chronic hypertension symptoms, vascular injury or disease during active service.  The service treatment records make no reference to either hypertension or elevated blood pressure readings.  At the time of his May 1970 service separation examination, the Veteran's blood pressure was noted to be 120/80, along with normal heart findings.  

The Board next finds that the weight of the evidence, lay and medical, demonstrates that hypertension symptoms were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first objectively manifested no earlier than 1997, some 27 years after service separation.  Clinical documentation of record reflects that the Veteran receives ongoing treatment for hypertension. 

On the question of whether the currently diagnosed hypertension is related to service, the Veteran has asserted that his hypertension is etiologically related to his service-connected coronary artery disease.  He has not advanced that hypertension was manifested during active service.  At the time of his November 2011 hearing, both the Veteran and his representative indicated that he was claiming service connection for hypertension as secondary to his service-connected coronary artery disease.  

In conjunction with the January 2014 Board remand, the Veteran was scheduled for a VA examination in September 2014.  As noted above, the Veteran did not appear for the requested examination and has not provided any reason for his failure to appear for the examination nor has he requested that he be rescheduled for a VA examination.  

As to the question of nexus of hypertension to service, the Board finds that the weight of the competent evidence demonstrates that the hypertension was not incurred in service and is not related to service.  The record establishes and the Veteran concedes that hypertension was initially manifested decades after service separation.  No competent medical professional has attributed the onset of the Veteran's hypertension to either active service or his military duties. 

In addressing the Veteran's contention that his hypertension is etiologically related to his service-connected coronary artery disease, the Board concludes that the weight of the competent evidence demonstrates that the hypertension is not related to the Veteran's coronary artery disease.  No competent medical professional has attributed the onset of the Veteran's hypertension to his service-connected coronary artery disease.  Moreover, the Veteran was scheduled for an examination to help determine the etiology of his hypertension and its relationship, if any, to his service-connected coronary artery disease, and did not appear for the examination.  

The Veteran asserts that he manifested hypertension secondary to his coronary artery disease.  His claim is based solely upon his own lay statements.  The Board finds that the Veteran's lay statements do not constitute competent evidence.  He has not offered any medical qualifications.  In this case, the Veteran is not competent to offer an opinion regarding the etiology of his hypertension.  The questions regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377. 

In this case, hypertension was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post-service symptoms of hypertension.  Hypertension has not been shown to be related to the Veteran's service-connected coronary artery disease.  The weight of the competent evidence demonstrates that the currently diagnosed hypertension was neither incurred in or related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for hypertension, including as a presumptive disease, or as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


